PER CURIAM: *
Court-appointed counsel for Michael Shane Clack moves this court for leave to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has filed a brief in support of his motion. Clack has not filed a response.
Our independent review of the brief and the record discloses no nonfrivolous issue in this direct appeal. Accordingly, the motion to withdraw is GRANTED, and counsel is excused from further responsibilities herein. The appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.